
	
		I
		111th CONGRESS
		2d Session
		H. R. 5871
		IN THE HOUSE OF REPRESENTATIVES
		
			July 27, 2010
			Mr. Carnahan
			 introduced the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure, and in addition to the Committee on
			 Financial Services, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend the Public Works and Economic Development Act of
		  1965 to allow non-debt financing for for-profit companies in business
		  incubators.
	
	
		1.Short titleThis Act may be cited as the
			 Supporting Entrepreneurial Economic Development Act
			  or SEED Act .
		2.Non-debt
			 financing in direct expenditure or redistributionSection 217(c) of the Public Works and
			 Economic Development Act of 1965 (42 U.S.C. 3154c) is amended to read as
			 follows:
			
				(c)Economic
				adjustment
					(1)Non-debt
				financing additionSubject to subsection (d), a recipient of a
				grant under section 209 may directly expend the grant funds or may redistribute
				the funds to public and private organizations and entities in the form of a
				grant, loan, loan guarantee, payment to reduce interest on a loan guarantee, or
				other appropriate assistance, including non-debt financing of for-profit
				companies in business incubators.
					(2)DefinitionsFor purposes of this subsection—
						(A)the term business incubator
				means an organization or entity, including an academic institution, established
				to foster the start-up of businesses or accelerate the growth of fledgling
				companies by providing entrepreneurs with resources and services to produce
				viable businesses that can help create jobs and restore vitality to distressed
				areas.
						(B)the term non-debt
				financing means funding used to help business incubators develop an idea and
				create the first product to be brought to market for the first
				time.
						.
		
